DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Fig. 2 and [0045-0049]) in the Specification of the instant Application.  
).  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


“a extraction unit configured to extract ….”; 
“a confirmation unit configured to confirm …”,   
“a request unit configured to …. make request …”,  
“a update unit configured to update …”, 
“an acquisition unit configured to acquire …”,
“a storage unit configured to store  …”, 
“a management unit configured to manage …”
“a determination unit configured to…. determine  … ”
“a notification unit configured to make a notification … “

 



in Claims 1-4 and 13-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Interpretation
The examiner treats ‘if’ statements, in claims, like open ended ‘or’ statements for patentability.  Examination needs to treat only one condition (true or false).  So claiming a limitation to be conditional on the 'if being true' leaves open the possibility that it is instead false in which case when no additional limitation is present the conditional limitation would not be patentably limiting.  Therefore it is considered that either an ‘if-then-else' format be used or a positive recitation of a limitation ‘when’ a condition exists be used to positively limit the claim with the recited limitation.
For the sake of compact prosecution, the examiner address claim as written. (MPEP 2111.04)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan (US 2021/377722 A1)

Regarding Claims 1, 13 and 17-22
Fan teaches about a communication apparatus (Fig.1(101)), comprising:
an extraction unit (Fig.12(1280))  configured to extract a wireless network identifier (See Fig.1; [0062-0063]; terminal registered with service provider implied obtained network identifier of service provider in order to communicate and distinct from other network identifier) from a received notification signal (See Fig.1; [0062-0063]; signal exchange during registration from service provider network);

a confirmation unit (Fig.12(1280)) configured to, based on the wireless network identifier (See [0062]; network provider identifier), confirm whether or not there is present a second communication operator (See [0062]; [0078]; needs the subscribe to confirmed second service provider), among communication operators (See [0062]; there may exist multiple service provider) other than a first communication operator (Fig.1(102)) of a wireless network (Fig.1(wireless network)); there may be multiple service provider)) currently being used (Fig.1(102)), that is currently usable  (See [0062]; second service provider) and satisfies a predetermined condition (See [0081]; capable of generating a communication profile); 

(Fig.12(1280))  configured to, in a case where it is confirmed that the second communication operator is present (See [0062]; [0078]; take into account of second provider), make a request for a communication profile for the second communication operator (See [0079]; make a request to second service provider) to a subscription management apparatus of the second communication operator (See Fig.1(103); [0079]; make a request to profile server); and

an update unit (Fig.12(1280))  configured to update a communication profile to be used to a communication profile (See [0081-0082]; upgrading the first subscriber identity module card) acquired from the subscription management apparatus of
the second communication operator by the request (See Fig.1(103); [0079]; make a request to profile server).



Regarding Claim 2,
Fan teaches all the features with respect to Claim 1 and Fan further teaches 
              wherein the confirmation unit (Fig.12(1280)), by making a notification (See Fig.1; [0062-0063]; signal exchange during registration from service provider network), of the wireless network identifier extracted by the extraction unit (See Fig.1; [0062-0063]; terminal registered with service provider implied obtained network identifier of service provider in order to communicate and distinct from other network identifier), to an external apparatus (Fig.1(102)(103)) that is managing a (See [0074-0076]; authenticate user for allow transmission), causes the external apparatus to confirm whether or not the second communication
operator is present (See [0081]; indication of subscription performed) .


Regarding Claim 3,
Fan teaches all the features with respect to Claim 1 and Fan further teaches 
an acquisition unit (Fig.12(1280)) configured to acquire, from an external apparatus (Fig.1(102)(103)) that is managing a condition for an assignment of the communication profile to the communication apparatus (See [0081-0082])]), a communication profile that the communication apparatus (Fig.2) can use and an attribute of the communication profile (See [0075-0076]; {0081-0082]; new data differentiating profiles)),
                wherein the confirmation unit (Fig.12(1280)), based on the communication profile acquired by the acquisition unit (See {0081-0082]) and the attribute of the communication profile (See [0075-0076]; [0081-0082]; new data differentiating profiles)), confirms whether or not the second communication operator is present (See {0081-0082]; feedback information).


Regarding Claim 4,
Fan teaches all the features with respect to Claim 3 and Fan further teaches 
(Fig.12(1220)) the communication profile acquired by
the acquisition unit (Fig.12(1280)) and the attribute of the communication profile(See [0075-0076]; {0081-0082]; new data differentiating profiles)),

and 
an update unit (Fig.12(1280)) configured to update the communication profile stored by the storage unit (See {0081-0082]; upgrade) and the attribute of the communication profile (See [0075-0076]; {0081-0082]; new data differentiating profiles)), 
              in accordance with a notification (See {0081-0082]; feedback)), from the external apparatus (Fig.1(102)(103)).


Regarding Claim 5,
Fan teaches all the features with respect to Claim 4 and Fan further teaches 
            wherein the update unit (Fig.12(1280)), via a communication path that is set in relation to the external apparatus (See [0081-0082]) in accordance with an incoming call from the external apparatus (See [0253]; unit received call from external server), 
updates the communication profile stored by the storage unit and the attribute of the communication profile (See [0075-0076]; {0081-0082]; upgrades communication profiles).


Regarding Claim 6,
Fan teaches all the features with respect to Claim 1 and Fan further teaches 
                wherein the predetermined condition is a condition related to a communication charge (See [0090]; [0155]; [0184]; [0204]).


Regarding Claim 7,
Fan teaches all the features with respect to Claim 1 and Fan further teaches 
             wherein the predetermined condition is a condition related to a communication speed (See [0073-0075]; different packages services satisfying data speed).


Regarding claim 8,
Fan teaches all the features with respect to Claim 1 and Fan further teaches 
              wherein after an activation or reactivation of the communication apparatus completes (See {0081-0082]; activation of UE to request profile), 
the confirmation by the confirmation unit is executed in accordance with a first reception of the notification signal (See {0081-0082]; feedback signal).



Regarding Claim 12,
Fan teaches all the features with respect to Claim 1 and Fan further teaches 
PLMN-ID (Public Land Mobile Network-Identifier) (See [0070-0073]; [0083]; wireless mobile network operator uses PLMN-ID to exchange info).


Regarding Claim 14,
Fan teaches all the features with respect to Claim 13 and Fan further teaches 
              wherein the notification unit makes the notification of the result of the determination to the communication apparatus (See [0081-0082]; feedback information) as a response to the notification of the wireless network identifier  (See [0081-0082]; Feedback infomation).


Regarding Claim 15,
 Fan discloses a management apparatus (Fig.11(server)) operable to manage (See [0006-0009]; managed subscription request from UE) a communication apparatus (Fig.12(UE))  

the management apparatus (Fig.11(server)) comprising:
a storage unit (Fig.11(1130)) configured to store suitability information including a
communication profile (See [0006]; [0011]; stored profiles) that can be assigned to the communication apparatus (See [0006]; [0011]; downloaded to communication apparatus) and

an attribute of the communication profile (See [0075-0076]; identity, authentication parameters, ect) ;
an update unit (Fig.11(1110)) configured to update the suitability information as
necessary (See [0081-0082]; upgrade profile if necessary); and
a notification unit configured to, in a case where the suitability information
is updated by the update unit  (See [0081-0082]; upgrade profile if necessary), make a notification to the communication apparatus of the suitability information (See [0081-0082]; feedback information).


Regarding Claim 16,
Fan teaches all the features with respect to Claim 15 and Fan further teaches 
                   wherein the notification unit makes an incoming call notification to the communication apparatus (See [0253]; process call from server) , and 
makes a notification of the updated suitability information via a communication path (See [0081-0082]; communicate through wireless network)  over
which the communication apparatus connected in accordance with the incoming call notification (See [0081-0082]; same registration path is used for call notification).






Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GARY LAFONTANT/Examiner, Art Unit 2646